Citation Nr: 1451814	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-03 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to September 17, 2008. 

2. Entitlement to an initial rating in excess of 50 percent for PTSD, from September 17, 2008. 

3. Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his significant other

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

During the pendency of the appeal, a rating decision in January 2009 granted a 50 percent rating for PTSD, effective from September 17, 2008.  Because less than the maximum available benefit for a schedular rating was awarded and because the increase was not granted effective from the entire rating period on appeal, the issues of entitlement to higher "staged initial ratings," as set forth on the title page, remain for appellate consideration.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35 (1993).

This case was previously before the Board in May 2010, March 2011 and January 2012, and was remanded for additional development in each instance.  In May 2010, the Board concluded that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim was raised by the record.  In January 2012, the claims herein appeal were remanded in order to obtain additional VA treatment records, to obtain a VA examination, and thereafter, to readjudicate the increased evaluation for PTSD and to adjudicate the TDIU claim.  Pursuant to the Board's January 2012 remand instructions, additional VA treatment records have been associated with the claims file.  Additionally, the record reflects that the Veteran was afforded a December 2013 VA examination with regard to these claims.  Finally, the RO readjudicated the claims and issued a February 2012 supplemental statement of the case for the increased rating claim for PTSD and a March 2014 rating decision with respect to the TDIU claim, associated with the record in Virtual VA, and a March 2014 statement of the case for the TDIU claim.  However, while a VA examination was provided for claims as directed, the December 2013 VA examiner did not provide an adequate rationale, and thus, these issues must be remanded for additional development, as described below, as the Board finds there has not been substantial compliance with the January 2012 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2010, the Veteran and his significant other testified before a Veteran's Law Judge (VLJ), the transcript of which is of record.  Thereafter, in January 2011, the Board advised the Veteran by letter that the VLJ who conducted the March 2010 hearing was no longer employed by the Board and that he had the right to another hearing by a VLJ who would decide the appeal.  In February 2011, Veteran requested another Board hearing and the case was remanded in March 2011 to schedule another hearing.  In September 2011, the Veteran and his significant other testified before the undersigned VLJ, the transcript of which is of record.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in January 2012, in part, to afford the Veteran an examination and opinion with respect to the TDIU claim.  The Board finds the resulting December 2013 VA examination report with respect to the TDIU claim is inadequate and a new examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examiner was asked, in part, to provide an opinion as to whether it was at least as likely as not that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.  The December 2013 VA examination report concluded that the Veteran's service-connected PTSD would not render him unable to secure or follow substantially gainful employment.  However, as noted in the October 2014 informal hearing presentation, associated with the record in the Veterans Benefits Management System, the December 2013 VA examiner did not consider the question at the level of certitude required specific to the equipoise standard but in fact improperly relied on a higher evidentiary standard when providing an opinion on the Veteran's ability to be able to secure or follow a substantially gainful occupation.  

Moreover, the December 2013 VA examiner based his opinion on the Veteran's employability on the Veteran's reported interest in doing one more construction job to build a bridge, an overpass or interchange.  However, in the October 2104 informal hearing presentation the Veteran's representative argued that the relevant facts and analyses related to the plausibility of the Veteran's statement indicating a desire to return work were not addressed by the VA examiner, and the Board agrees.  Furthermore, the October 2014 informal hearing presentation also indicated that the Veteran reported that his statement to the December 2013 VA examiner, indicating a desire to return to work, was more of a dream and also reported that he cannot sit down and apply himself anymore.  As the December 2013 VA examiner's opinion lacks a rationale based on accurate facts and does not fully address the relevant questions, the Board must remand for a new VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Additionally, the October 2014 informal hearing presentation cited an October 21, 2014 conversation with the Veteran's significant other, in which she informed the Veteran's representative that the Veteran's PTSD symptoms are getting worse as the Veteran is increasingly unable to perform activities of daily living.  Specifically, she indicated that the Veteran currently spends between six to seven hours a day alone in a small cabin that has no running water and heat.  This was not noted in the December 2013 VA examination report.  Thus, as the severity of the Veteran's symptoms may have worsened, a new VA examination PTSD is warranted.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)(2014); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Finally, updated VA treatment records should be obtained and associated with the claims file.  The record reveals that the Veteran received regular treatment from the Oscar G. Johnson VA Medical Center (VAMC) in Iron Mountain, Michigan, to include the Marquette and Hancock Community Based Outpatient Clinics (CBOC).  VA treatment from the Oscar G. Johnson VAMC, and associated outpatient clinics, until November 2013 are associated with the electronic record in Virtual VA.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from Oscar G. Johnson VAMC, to include the Marquette and Hancock CBOCs, and any additional associated outpatient clinics, since November 2013, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records, from Oscar G. Johnson VAMC, to include the Marquette and Hancock CBOCs, as well as any additional associated outpatient clinics, since November 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The complete record, to include a copy of this remand and claims folder must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner must comment on the frequency and the severity of the psychiatric symptomatology attributable to the Veteran's service-connected PTSD.  Furthermore, the VA examiner should provide an opinion as to the Veteran's GAF score due, solely, to his service-connected PTSD, without regard to any non service-connected psychiatric disorders that may be diagnosed. If the service-connected PTSD disorder manifestations cannot be clinically distinguished from manifestations of any nonservice-connected psychiatric disability, such should be stated in the examination report, and all psychiatric findings should be considered in combination.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disability, without consideration of any non service-connected disabilities and without regard to his age, results in functional impairment which precludes him from securing or following a substantially gainful occupation consistent with his education and occupational experience.

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014). 

4.  Finally, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



